Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 1 of 52 PageID #: 2453
                                  MARK WEST 1/4/2019
                                                                             Page 1


       1                    UNITED STATES DISTRICT COURT
       2                    EASTERN DISTRICT OF MISSOURI
       3                           EASTERN DIVISION
       4
       5    MALEEHA AHMAD, ET AL.,            )
                                              )
       6             Plaintiffs,              )
                                              )
       7    vs.                               )   Case No. 4:17-CV-2455-CDP
                                              )
       8    CITY OF ST. LOUIS,                )
            MISSOURI,                         )
       9                                      )
                     Defendant.               )
      10
      11
      12
      13
      14
      15
      16
      17                      DEPOSITION OF MARK WEST
      18                TAKEN ON BEHALF OF THE PLAINTIFFS
      19                           JANUARY 4, 2019
      20
      21
      22
      23                                                         Exhibit S
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 2 of 52 PageID #: 2454
                                  MARK WEST 1/4/2019
                                                                             Page 2


       1                                 I N D E X
       2                                 WITNESSES
       3    ALL WITNESSES       PAGE
       4    For Plaintiffs
       5       MARK WEST
       6            Examination by Mr. Rothert                           5
                    Examination by Mr. Dierker                          28
       7            Re-Examination by Mr. Rothert                       37
       8
       9                                  EXHIBITS
      10    NO.                        DESCRIPTION                  PAGE
      11    Exhibit 1      Photograph of part of the
                           CDT team                                     17
      12
            Exhibit 2      SLMPD CDT welcomes
      13                   protesters Facebook
                           posting                                      19
      14
      15
      16
      17    (Exhibits attached to transcript.)
      18
      19
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 3 of 52 PageID #: 2455
                                  MARK WEST 1/4/2019
                                                                             Page 3


       1                   UNITED STATES DISTRICT COURT
       2                   EASTERN DISTRICT OF MISSOURI
       3                           EASTERN DIVISION
       4
       5    MALEEHA AHMAD, ET AL.,           )
                                             )
       6             Plaintiffs,             )
                                             )
       7    vs.                              )    Case No. 4:17-CV-2455-CDP
                                             )
       8    CITY OF ST. LOUIS,               )
            MISSOURI,                        )
       9                                     )
                     Defendant.              )
      10
      11
      12                      DEPOSITION OF WITNESS, MARK WEST,
      13    produced, sworn and examined on the 4th day of
      14    January, 2019, between the hours of eight o'clock
      15    in the forenoon and six o'clock in the afternoon of
      16    that day, at the Office of the St. Louis City
      17    Counselor, 1200 Market Street, City Hall, St.
      18    Louis, Missouri, before Tara Schwake, a Registered
      19    Professional Reporter, Certified Realtime Reporter,
      20    Certified Shorthand Reporter (IL), Certified Court
      21    Reporter (MO), and Notary Public within and for the
      22    State of Missouri.
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 4 of 52 PageID #: 2456
                                  MARK WEST 1/4/2019
                                                                             Page 4


       1    APPEARANCES
       2    FOR THE PLAINTIFFS:
       3              ACLU OF MISSOURI FOUNDATION
       4              906 Olive Street, Suite 1130
       5              St. Louis, Missouri        63101
       6              (314) 652-3114
       7              by:   Mr. Anthony E. Rothert
       8              arothert@aclu-mo.org
       9
      10    FOR THE DEFENDANT:
      11              OFFICE OF THE CITY COUNSELOR
      12              1200 Market Street, Room 314
      13              St. Louis, Missouri        63103
      14              (314) 621-3361
      15              by:   Mr. Robert Dierker
      16              dierkerr@stlouis-mo.gov
      17
      18    COURT REPORTER:
      19              TARA SCHWAKE, CRR, RPR, CCR, CSR
      20              Alaris Litigation Services
      21              711 North 11th Street
      22              St. Louis, Missouri        63101
      23              (314) 644-2191
      24              1-800-280-DEPO
      25              transcripts@alarislitigation.us



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 5 of 52 PageID #: 2457
                                  MARK WEST 1/4/2019
                                                                             Page 5


       1                       IT IS HEREBY STIPULATED AND AGREED by
       2    and between Counsel for Plaintiffs and Counsel for
       3    Defendant that this deposition may be taken by Tara
       4    Schwake, Notary Public and Certified Realtime
       5    Reporter, thereafter transcribed into typewriting,
       6    with the signature of the witness being expressly
       7    waived.
       8                                MARK WEST,
       9    of lawful age, having been produced, sworn, and
      10    examined on the part of Plaintiffs, testified as
      11    follows:
      12                                * * * * *
      13                  (Deposition commenced at 10:20 a.m.)
      14                               EXAMINATION
      15    QUESTIONS BY MR. ROTHERT:
      16              Q        Good morning, Mr. West.         Could you
      17    state your name for the record, please?
      18              A        Mark West.
      19              Q        My name's Tony Rothert, we met just a
      20    moment ago and I am one of the attorneys
      21    representing the plaintiffs in this case against
      22    the City.
      23                       Have you ever been deposed before?
      24              A        Yes.
      25              Q        Do you know how many times?



                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 6 of 52 PageID #: 2458
                                  MARK WEST 1/4/2019
                                                                             Page 6


       1              A       I don't know.
       2              Q       More than five times?
       3              A       Yes.
       4              Q       More than ten?
       5              A       Yes.
       6              Q       More than twenty?
       7              A       I would say yes.
       8              Q       Okay.    You've been deposed a lot.
       9                      MR. DIERKER:      He's a very active
      10    officer.
      11              Q       (BY MR. ROTHERT)       Do you have an
      12    approximate number of times you've been deposed?
      13    Or --
      14              A       No, I -- it would just be guessing,
      15    sir.
      16              Q       Okay.    Have you testified in court
      17    previously?
      18              A       Yes.
      19              Q       And has that been at least a dozen
      20    times?
      21              A       Oh, yes.
      22              Q       Have you ever testified in a case in
      23    which you have been a defendant?
      24              A       Yes.
      25              Q       Do you know in how many cases you



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 7 of 52 PageID #: 2459
                                  MARK WEST 1/4/2019
                                                                             Page 7


       1    have been a defendant?
       2              A       I can think of one recently.           It was
       3    just a case where it was similar, it was a
       4    Sovereign citizen didn't like that I pulled him
       5    over and he sued myself and the city in civil
       6    court.
       7              Q       Okay.    Any others that you know of
       8    where you have been the defendant?
       9              A       There was probably several where I
      10    was named with the city, like -- like this here, I
      11    guess.
      12                      MR. DIERKER:      You haven't been named
      13    in this case.
      14              A       Oh, okay.     My name's there, I don't
      15    know.
      16              Q       (BY MR. ROTHERT)       You are welcome.
      17    Okay.     Any lawsuits outside of your employment with
      18    the city in which you have been a defendant?
      19              A       No, not that I know of.
      20              Q       Since you've testified some times
      21    before, I assume you know, but I'll just ask you to
      22    be sure to answer verbally so the court reporter
      23    can get it down.
      24              A       Yes.
      25              Q       If you don't understand a question,



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 8 of 52 PageID #: 2460
                                    MARK WEST 1/4/2019
                                                                             Page 8


       1    will you please tell me so that -- and I will try
       2    to reword it?
       3              A       Rephrase it, yes.
       4              Q       And you can take -- ask for a break
       5    at any time.       I hope that we won't be here long
       6    enough that we need many breaks, but if you do ask
       7    for a break, I'd ask you to do it after you answer
       8    whatever question is pending.
       9              A       Yes.
      10              Q       Have you taken any medications,
      11    drugs, or had, consumed any alcohol that would
      12    affect your ability --
      13              A       No.
      14              Q       -- to testify today?
      15              A       No.
      16              Q       Do you have any health conditions
      17    that affect your ability to remember things or
      18    testify?
      19              A       No.
      20              Q       Did you do anything to prepare for
      21    today's deposition?
      22              A       No.
      23              Q       Where do you -- where do you live?
      24              A       In Ste. Genevieve County.
      25              Q       And how long have you lived in Ste.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 9 of 52 PageID #: 2461
                                  MARK WEST 1/4/2019
                                                                             Page 9


       1    Genevieve County?
       2              A       Approximately eight years.
       3              Q       How old are you?
       4              A       Fifty-one.
       5              Q       Were you born in 1967?
       6              A       Yes.
       7              Q       Did you graduate high school?
       8              A       Yes.
       9              Q       From where?
      10              A       Ste. Genevieve High School.
      11              Q       What year did you graduate?
      12              A       1985.
      13              Q       What -- what's the -- what education
      14    have you had after high school?
      15              A       I have a Bachelor's Degree in
      16    business management.
      17              Q       Where did you receive your Bachelor's
      18    Degree in business management from?
      19              A       Webster University.
      20              Q       And what year did you receive your
      21    Bachelor's Degree from Webster?
      22              A       2000.
      23              Q       All right.      Beyond the Bachelor's
      24    Degree in management from Webster University, do
      25    you have any other education beyond -- beyond high



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 10 of 52 PageID #:
                                    2462
                                MARK WEST 1/4/2019
                                                                          Page 10


     1     school?
     2               A      A Associate Degree in criminal
     3     justice from Meramec, I graduated that in '93.
     4               Q      Okay.    Besides the Associate's Degree
     5     from Meramec and the Bachelor's Degree from Webster
     6     University, any education beyond high school?
     7               A      No.
     8               Q      All right.      Did you graduate from a
     9     police academy as well?
    10               A      Yes.
    11               Q      Which police academy?
    12               A      St. Louis Police Academy.
    13               Q      Is that the only police academy you
    14     graduated from?
    15               A      Yes.
    16               Q      When did you graduate from the
    17     academy?
    18               A      1994.
    19               Q      Where are you currently employed?
    20               A      St. Louis Metropolitan Police
    21     Department.
    22               Q      How long have you been employed at
    23     the St. Louis Metropolitan Police Department?
    24               A      Since January 1994.
    25               Q      What's your current rank or position?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 11 of 52 PageID #:
                                    2463
                                MARK WEST 1/4/2019
                                                                          Page 11


     1              A       Police officer.
     2              Q       And have you been a police officer
     3     since January 1994, or have you had other positions
     4     or ranks?
     5              A       Detective is a position, and I have
     6     been a detective several times.
     7              Q       Okay.    What years were you detective?
     8              A       '98, '99, and 2000, and again in
     9     2010, '11, and '12.
    10              Q       Other than when you were a detective,
    11     have you been anything other than a police officer,
    12     any other rank?
    13              A       No.
    14              Q       Prior to your employment with the St.
    15     Louis Metropolitan Police Department in 1994, where
    16     were you employed?
    17              A       The US Army.
    18              Q       Okay.    Prior to your employment with
    19     the US Army --
    20              A       High school.
    21              Q       High school.      During your time at the
    22     St. Louis Metropolitan Police Department since
    23     January 1994, have you had any other side jobs?
    24              A       Well, everybody works a little side
    25     jobs, security, stuff like that, police related.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 12 of 52 PageID #:
                                    2464
                                MARK WEST 1/4/2019
                                                                          Page 12


     1              Q       Who have you worked for as a side
     2     job?
     3              A       Hudson Security, US Marshals Office,
     4     Hi-Tech Security Company, GCI Security.
     5              Q       Could you repeat that?
     6              A       GCI security.      Those are probably the
     7     main ones.
     8              Q       Within the last two years have you
     9     worked for any of those companies that you listed?
    10              A       No, I haven't worked for any of them
    11     in probably the last four or five years.
    12              Q       Okay.    Have you worked any side jobs
    13     in the last two years?
    14              A       No.
    15              Q       So you were in the US Army.           What
    16     years were you in the Army?
    17              A       Active duty from '84 through '92.
    18              Q       And then were you in the Reserves
    19     after that?
    20              A       Reserves from '92 through 2005.
    21              Q       And active duty, what rank did you
    22     achieve?
    23              A       Active duty, I was a staff sergeant.
    24              Q       And then in Reserves, what was your
    25     highest rank?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 13 of 52 PageID #:
                                    2465
                                MARK WEST 1/4/2019
                                                                          Page 13


     1              A       Promoted to lieutenant.
     2              Q       What were the circumstances of your
     3     discharge from active duty?
     4              A       I wanted to go to college.
     5              Q       And what were the circumstances of
     6     your discharge from Reserves?
     7              A       Twenty years.
     8              Q       Just retiring?
     9              A       Yes.
    10              Q       What are your current duties as a
    11     police officer for the St. Louis Metropolitan
    12     Police Department?
    13              A       Uniformed patrol in the 1st District.
    14              Q       How long have you been uniformed
    15     patrol in the 1st District?
    16              A       Since 2013, I believe.
    17              Q       Can you describe what or where the
    18     1st District is?
    19              A       Southern portion of the city.            It
    20     bounds St. Louis County, the riverfront, Chippewa,
    21     and roughly Kingshighway over to Macklind.
    22              Q       Are you also part of something called
    23     the Civil Disobedience Team?
    24              A       No.
    25              Q       Have you ever been part of the Civil



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 14 of 52 PageID #:
                                    2466
                                MARK WEST 1/4/2019
                                                                          Page 14


     1     Disobedience Team?
     2              A       No.
     3              Q       Have you ever been part of something
     4     called Rapid Deployment Unit?
     5              A       No.
     6              Q       Do you know what a Civil Disobedience
     7     Team is?
     8              A       Yes.
     9              Q       What is it to your understanding?
    10              A       A CDT, they respond to incidents
    11     where the police department believes there is going
    12     to be some kind of protest or civil disobedience.
    13              Q       Is there something called a, in the
    14     St. Louis Metropolitan Police Department, is there
    15     something called a Rapid Deployment Unit?
    16              A       There was a Rapid Deployment Unit.
    17     But I think it was only a unit for about two years,
    18     and I don't think they've had it -- just guessing,
    19     maybe 2012 time frame, 2013?
    20              Q       And what was the Rapid Deployment
    21     Unit?
    22              A       It was -- I guess it was kind of a
    23     replacement for the Mobile Reserve Unit, a unit
    24     where if there was a, like a hotspot of criminal
    25     activity, somebody had a lot of shootings in an



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 15 of 52 PageID #:
                                    2467
                                MARK WEST 1/4/2019
                                                                          Page 15


     1     area or something, that district commander could
     2     call the commander of that unit and ask for an
     3     additional squad for patrol.
     4              Q       How long has there been a Civil
     5     Disobedience Team?
     6              A       I don't know.
     7              Q       Did the Civil Disobedience Team, if
     8     you know, replace the Rapid Deployment Unit?
     9              A       Not that I know of.
    10              Q       Do you know how many police officers
    11     there are in the St. Louis Metropolitan Police
    12     Department?
    13              A       I would estimate close to 1,100.
    14              Q       I know you're not part of the Civil
    15     Disobedience Team.        Have you ever received any
    16     Civil Disobedience Team training?
    17              A       Not with them, no.
    18              Q       With -- have you received it with any
    19     -- civil disobedience training with anyone?
    20              A       No, they select guys specifically for
    21     that unit.     Usually younger guys.
    22              Q       Even though you're not part of the
    23     Civil Disobedience Team, have you ever been called
    24     upon to respond to protests or civil disobedience
    25     in the city?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 16 of 52 PageID #:
                                    2468
                                MARK WEST 1/4/2019
                                                                          Page 16


     1              A       Yes.
     2              Q       When was the most recent time that
     3     you know of that you were called on to respond to
     4     protests or civil disobedience in the city?
     5              A       Well, a year and a half ago, I guess
     6     that would have been the night of the 17th, we were
     7     called down to -- I was still in uniform, handling
     8     the radio calls, but we were called down I guess as
     9     a Reserve, and we stood responding to 1200 Clark in
    10     front of the old police headquarters.
    11              Q       And this would be September 17, 2017?
    12              A       I would think so.        That's probably
    13     the day.
    14              Q       Okay.    Would it have been a Sunday,
    15     if you remember?
    16              A       I'll take your word for it.           I -- we
    17     were in the middle of 12-hour shifts.              I couldn't
    18     tell you what day it was.
    19              Q       That's the most recent time that you
    20     have been called upon to --
    21              A       Yes.
    22              Q       I have to finish.
    23              A       Oh, okay.
    24              Q       September 17 would have been the most
    25     recent time you were called upon to respond to a



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 17 of 52 PageID #:
                                    2469
                                MARK WEST 1/4/2019
                                                                          Page 17


     1     protest or civil disobedience?
     2              A       Yes.
     3                      (Exhibit 1 marked for identification
     4     by the court reporter.)
     5              Q       (BY MR. ROTHERT)       I'm going to hand
     6     you what's been marked as Exhibit 1 with today's
     7     date, 1/4/19 in the corner.           And I have handed a
     8     copy to Mr. Dierker as well.
     9                      Do you recognize this photograph?
    10              A       It looks like part of the CDT team.
    11              Q       Okay.    Have you ever seen this
    12     photograph before?
    13              A       I think so, yes.
    14              Q       Did you take it?
    15              A       No.
    16              Q       Do you recognize any of the people in
    17     the photographs -- photograph?
    18              A       Some of them.      I think I recognize
    19     two of them.
    20              Q       Okay.    Can you -- would you -- I'm
    21     going to hand you a pen.          Will you circle on
    22     Exhibit 1 the two that you recognize?
    23              A       I think that this -- oh, it doesn't
    24     show up very well.
    25                      MR. DIERKER:      Want me to get a



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 18 of 52 PageID #:
                                    2470
                                MARK WEST 1/4/2019
                                                                          Page 18


     1     marker?
     2                      (Off the record.)
     3               Q      (BY MR. ROTHERT)       Will you put a
     4     letter A by that person?
     5               A      (Witness complies.)
     6               Q      Okay.    Person A that you've marked on
     7     Exhibit 1.
     8               A      I think that's Ed, Eddie Gonzalez.
     9     He's retired.      And the only other person, it's hard
    10     to tell with the photo but because she's got
    11     stripes on, she's a sergeant, I think that could be
    12     Sergeant Carolyn Wiener (phonetic), I'll put a B by
    13     her.   I think that's her.         And the rest of them, I
    14     don't recognize any of them.
    15               Q      Can you tell or do you know where
    16     this picture was taken?
    17               A      Well, it says "Thank you for visiting
    18     Washington Avenue entertainment," so I'm going to
    19     assume that this is somewhere on Washington Avenue.
    20     It looks like it's downtown by the -- by the
    21     buildings, but I've never been assigned to that
    22     district and I don't hang out there.
    23               Q      Did you ever post this picture on
    24     your Facebook page?
    25               A      I don't know.      I think I saw it on



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 19 of 52 PageID #:
                                    2471
                                MARK WEST 1/4/2019
                                                                          Page 19


     1     Facebook somewhere.
     2               Q      All right.      Do you utilize Facebook?
     3               A      Yes.
     4                      MR. ROTHERT:      We can mark Exhibit 2,
     5     please.
     6                      (Exhibit 2 marked for identification
     7     by the court reporter.)
     8               Q      (BY MR. ROTHERT)       Handing you what's
     9     been marked as Exhibit 2 and I've given Mr. Dierker
    10     a copy too, is this a posting from your Facebook
    11     page?
    12               A      Yes.    That's where I would have saw
    13     it.
    14               Q      All right.      And would you have --
    15     would that be your language added at the top there?
    16     "SLMPD CDT welcomes protesters"?
    17               A      I don't know if it was sent to me.
    18     Had to be sent -- had to pop up on my feed somehow.
    19     So I don't know it that's how it was sent or what.
    20               Q      Okay.    And then this was posted, it
    21     says "September 18."         Would that have been
    22     September 18, 2017?        If you know?
    23               A      I would assume, yes.
    24               Q      Do you know or remember what is meant
    25     by "SLMPD CDT team welcomes protesters"?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 20 of 52 PageID #:
                                    2472
                                MARK WEST 1/4/2019
                                                                         Page 20


     1              A       Well, the sign says, it says, "Thank
     2     you for visiting Washington Avenue entertainment
     3     district," so.
     4              Q       So you meant this just as a greeting
     5     to protesters to downtown?
     6              A       Well, whoever took it and sent the
     7     picture out with stuff, I would imagine it was
     8     sarcasm or something.
     9              Q       Is it sarcasm on your part, posting
    10     it on your Facebook?
    11              A       I probably would have just forwarded
    12     it.    Like I said, I didn't take the picture but
    13     somehow it wound up on my Facebook feed from
    14     somebody.     I don't know where it came from.
    15              Q       And when you say you sent it sarcasm,
    16     what do you mean by that?
    17              A       I think it would be sarcasm because I
    18     don't think the protesters would welcome the police
    19     department.
    20              Q       So you testified earlier that you
    21     were called in to a protest at 1200 Clark; correct?
    22              A       Yes.
    23              Q       What is at 1200 Clark?
    24              A       It's the old police headquarters
    25     building.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 21 of 52 PageID #:
                                    2473
                                MARK WEST 1/4/2019
                                                                          Page 21


     1              Q       Do you know what time of day it would
     2     have been that you were called to 1200 Clark?
     3              A       I think we were working 3 p.m. to 3
     4     a.m., and I'm guessing they probably -- I'd have to
     5     give you a time frame, Counselor.
     6              Q       That's fine.
     7              A       I'm just guessing it probably came --
     8     the call might have came out around 10 p.m.
     9     somewhere.
    10              Q       And when you were called to 1200
    11     Clark around 10 p.m., was that for a protest that
    12     was happening at 1200 Clark?           Or --
    13              A       No, there was no protesters there.
    14     It was, I guess you could call it a staging area.
    15              Q       All right.      And that was a staging
    16     area.    How many other police officers were
    17     participating in that staging area; if you recall?
    18              A       There was probably a hundred police
    19     officers, I'm guessing.
    20              Q       Is this an unusual event, to be
    21     called to a staging area for -- with that many
    22     police officers there?
    23              A       Well, the -- it was unusual the way
    24     the -- I guess the information came to us because
    25     it came across the radio.          And per the authority of



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 22 of 52 PageID #:
                                    2474
                                MARK WEST 1/4/2019
                                                                         Page 22


     1     Cruiser 1, all remaining officers in odd-numbered
     2     districts report to 1200 Clark pending -- I think
     3     it was like pending further instructions.
     4              Q       And what is Cruiser 1?
     5              A       That's the Chief of Police at the
     6     time.
     7              Q       And who was the Chief of Police at
     8     the time?
     9              A       I believe it was interim Chief
    10     O'Toole.
    11              Q       When you and the other officers
    12     arrived at 1200 Clark for that staging, was there a
    13     briefing given?
    14              A       Actually we stood around for probably
    15     almost two hours, just waiting.            And then the only
    16     information given was that we were going to go and
    17     document if we found any broken windows or
    18     anything, any kind of damage that looked like it
    19     possibly could have happened during the protest.
    20              Q       Were there any -- did anyone speak to
    21     the whole group, give any kind of briefing to the
    22     group?
    23              A       I remember Major Howard was there.
    24     It was pretty much lieutenants and below and we
    25     were standing around, waiting for somebody to come



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 23 of 52 PageID #:
                                    2475
                                MARK WEST 1/4/2019
                                                                         Page 23


     1     and tell us, you know.
     2              Q       Did the acting Chief O'Toole, did he
     3     speak to that group at that staging?
     4              A       I don't remember him being there.             I
     5     remember Major Howard, and the only other person
     6     that could have shown up was maybe Lieutenant
     7     Colonel Leyshock showed up, but I think he was at
     8     another location even.
     9              Q       Beyond being told that you were going
    10     to go out and document any broken windows or other
    11     damage caused during protests, were you given any
    12     other instructions that night, or duties?
    13              A       No.
    14              Q       And what did you wind up doing that
    15     evening?
    16              A       I was given the area from Tucker
    17     east, north of Market.         So I went up to the next
    18     block, which would I guess be Chestnut, and I drove
    19     eastbound all the way to Broadway and then I would
    20     have made a left -- two lefts and came back, I
    21     think that's maybe Pine, all the way back down to
    22     Tucker, and I just zigzagged on the one-way streets
    23     going east and west, seeing if I saw anything.
    24                      Then there was other officers that
    25     were going on the north/south streets and other



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 24 of 52 PageID #:
                                    2476
                                MARK WEST 1/4/2019
                                                                         Page 24


     1     officers that were west of Tucker and south of
     2     Market.
     3               Q      Did you see anything in the area that
     4     you patrolled?
     5               A      Yeah, the streets I went on, I think
     6     there was a -- we found a -- and I don't have the
     7     info but it was a broken window and some broken
     8     flowerpots and I -- all I would have done was write
     9     the address down and broken window, broken flower
    10     pot in front of this address and then we turned the
    11     notes in and somebody came back I guess the next
    12     morning and wrote a report.
    13               Q      And would you have turned that in to
    14     what's called the documentation team?              Or --
    15               A      No, I didn't see --
    16               Q      Or do you know who -- do you know
    17     who?
    18               A      Somebody collected, they said, "Hey,
    19     does anyone -- did anyone see anything broken?"
    20                      I said, "Yeah."
    21                      "Did you write it down?"
    22                      I said, "Yeah."
    23                      Somebody collected it and then
    24     another person went and documented it.              I don't
    25     know who the officer is that wrote the report for



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 25 of 52 PageID #:
                                    2477
                                MARK WEST 1/4/2019
                                                                         Page 25


     1     the broken windows.
     2              Q       But it wasn't you?
     3              A       No.
     4              Q       After going around to document any
     5     damage that you saw, what did you do next?
     6              A       We went back to -- they released us.
     7     We went back to the district.
     8              Q       Have you heard anything or did you
     9     hear about a -- something called a kettle happening
    10     that night?
    11              A       I had never heard the word "kettle"
    12     until the next day in the media.            It's never a term
    13     that we had ever heard or used before.
    14              Q       Okay.     But if I -- do you know what
    15     I'm talking about if I am talking about the kettle
    16     that happened that night?
    17              A       Yes.
    18              Q       Were you involved in that in any way?
    19              A       No.
    20              Q       Were you around for it?
    21              A       No.
    22              Q       Did you have any one-on-one
    23     interactions with, or any interactions at all
    24     directly with any protesters that evening?
    25              A       No.     Not unless they were a protester



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 26 of 52 PageID #:
                                    2478
                                MARK WEST 1/4/2019
                                                                         Page 26


     1     and I didn't know they were and they just asked me
     2     for directions or something.
     3              Q       Are you familiar with the city
     4     ordinances regarding interfering with pedestrian
     5     and vehicular traffic?
     6              A       Yes.
     7              Q       And is part of your job, as a police
     8     officer all these years, enforcing those
     9     ordinances?
    10              A       Yes.
    11              Q       What is your understanding of what
    12     constitutes impeding or interfering with pedestrian
    13     traffic in a way that would be illegal?
    14              A       I think that if a person or a group
    15     of people were in the street and they were blocking
    16     the flow of traffic, I would think that you would
    17     give them a reasonable -- if it was one person, you
    18     might give them a reasonable amount of time or ask
    19     them to, you know, move out of the street, get up
    20     on the sidewalk.
    21                      If it was a group of people, then you
    22     would do the same thing.          Give them a reasonable
    23     amount of time to get across the street.               If they
    24     refused, I suspect you would give them an order or
    25     a series of orders to make sure that they



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 27 of 52 PageID #:
                                    2479
                                MARK WEST 1/4/2019
                                                                          Page 27


     1     understood what you're saying.
     2              Q       Do you and -- you just answered me
     3     about streets.       I was asking, though, about
     4     pedestrian traffic and sidewalks.             So when --
     5     what's your understanding of when someone --
     6              A       Blocks a sidewalk --
     7              Q       Yeah.
     8              A       -- would be if -- if they're blocking
     9     and no one can walk down a sidewalk, you -- you
    10     have a right to a peaceful protest and an
    11     expression of your First Amendment, right of free
    12     speech, so you have the right to, you know, protest
    13     anything that you want on the sidewalk, but if
    14     you're blocking it and no one can go back and forth
    15     to work, then you should at least leave them, I
    16     would guess -- I would think common sense would --
    17     want to prevail.
    18                      The sidewalk's ten feet wide and you
    19     leave a three foot wide section that people can
    20     freely move up and down, that would seem reasonable
    21     to me.
    22              Q       All right.      Are you familiar with a
    23     gentleman, Mr. Paul Nochario, N-o-c-h-a-r-i-o, I
    24     believe?
    25              A       Yes.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 28 of 52 PageID #:
                                    2480
                                MARK WEST 1/4/2019
                                                                         Page 28


     1              Q       Who is he?
     2              A       He is a retired Lieutenant Colonel on
     3     the police department.
     4              Q       And do you know when he retired?
     5              A       I know it's been over a year.            I
     6     don't know when.
     7                      MR. ROTHERT:      Those are all the
     8     questions I have.
     9                               EXAMINATION
    10     QUESTIONS BY MR. DIERKER:
    11              Q       With regard to Deposition Exhibit
    12     number 2, I'm a little unclear.            You indicated that
    13     came from your -- and I will state for the record
    14     that Facebook is largely a mystery to me, I'm old,
    15     but you stated that that came from your Facebook
    16     page; is that --
    17              A       It popped up.      I didn't take the
    18     picture and, like I said, I only recognize two
    19     people in it but somehow it popped up -- somebody
    20     took it and they sent it out and it popped up on my
    21     Facebook feed.       It'd be like getting an email so to
    22     speak.
    23              Q       Okay.    The comment at the top of the
    24     photograph about welcoming protesters, is that
    25     something you would have added to that?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 29 of 52 PageID #:
                                    2481
                                MARK WEST 1/4/2019
                                                                         Page 29


     1              A       No, I think this is exactly how it
     2     came to me and I just like copied, hit copy and
     3     sent.    Or copy and save, I don't know.
     4              Q       Okay.
     5              A       But it came through to my -- my
     6     Facebook page.
     7              Q       Right.     Would you think that
     8     individual police officers have a right to express
     9     views about protesters?
    10              A       Well, yeah, that would fall under the
    11     First Amendment.         Everybody has a right to their
    12     opinion.
    13              Q       Did you take this post as indicative
    14     in any way of an official position of the police
    15     department or the City of St. Louis?
    16              A       No.
    17              Q       With regard to your, I'll call it
    18     deployment, or to 1200 Clark on I think we can
    19     agree it was September 17, would you characterize
    20     that as an unusual event as far as the operations
    21     of the police department were concerned?
    22              A       Yeah.     In my 25 years I never heard
    23     the chief or any representative get on and ask for
    24     the remaining half of the department to show up at
    25     a location.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 30 of 52 PageID #:
                                    2482
                                MARK WEST 1/4/2019
                                                                         Page 30


     1              Q       And what impact did that have on
     2     policing at the rest of the city?
     3              A       Well, just the protest itself gave us
     4     what would have -- we would have considered a
     5     skeleton crew to safely guard the rest of the city.
     6     And by the chief having to call every odd number
     7     district counsel there, then it left the entire
     8     city's population being handled by just the
     9     remaining three district officers who would have
    10     been at a skeleton crew.          Any major incident
    11     anywhere in the city and we wouldn't have had
    12     officers to deploy to it.
    13              Q       And with regard to the city
    14     ordinances involving impeding the flow of traffic,
    15     have you had some personal experience with
    16     enforcing those ordinances?
    17              A       Yes.
    18              Q       And what, if any, experience did you
    19     have with regard to enforcing the ordinance
    20     involving a large group of people?
    21              A       There was a protest a few years back,
    22     it was some coal miners protesting Peabody Coal.
    23     And I know they came in from West Virginia and they
    24     basically like coordinated with our department and
    25     the city.     They -- they wanted to have a protest, a



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 31 of 52 PageID #:
                                    2483
                                MARK WEST 1/4/2019
                                                                          Page 31


     1     peaceful protest, so that they could get their
     2     views seen by the media, their arguments, and so we
     3     -- we do that if they come and ask us, and we
     4     blocked the street off for them, and they walked
     5     from City Hall, which would be 1200 Market, down
     6     to, it's either like 8th or 9th Street.               So we
     7     blocked off Market, we escorted them down, they
     8     turned in front of Peabody and we had that blocked,
     9     sectioned off so that they could peacefully
    10     protest.
    11                      And they walked up and down the
    12     sidewalk and they chanted on the bullhorns and
    13     everything, and then they informed us, they said,
    14     hey, we have six people that are designated that
    15     are going to be arrested and we've already posted
    16     their bond, we're just letting you know we're going
    17     to move them out to the street and you guys can
    18     give your commands and then -- they let us know, it
    19     was all orchestrated, hey, we're going to protest,
    20     we're going to sit in the street, we're going to
    21     block the traffic, you give us the commands, we're
    22     going to refuse to move and then you guys can
    23     arrest us.     And we said, okay, that's fine.
    24                      The police department's in the
    25     middle.    We have to protect their First Amendment



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 32 of 52 PageID #:
                                    2484
                                MARK WEST 1/4/2019
                                                                         Page 32


     1     right to free speech and at the same time we have
     2     to protect the businesses or the community that we
     3     serve, their right to freely move and, so that no
     4     windows were broken or no one from Peabody Coal was
     5     assaulted and we have to do it without any
     6     political opinion one with way or the other.
     7              Q       Well, specifically with regard to
     8     protesters who occupied the middle of the street,
     9     did the arrest of those protesters occur basically
    10     in the manner that you described, as requesting
    11     that they move, when they refused, they were
    12     arrested?
    13              A       Yes.
    14              Q       And did you have experience with a
    15     large crowd in the Grove at some point?
    16              A       Yes.
    17              Q       Could you describe that for us?
    18              A       That would have been probably four or
    19     five years ago, and it was just, the captain of
    20     that district asked for the two-man car to work the
    21     -- later into 3 o'clock in the morning to make sure
    22     no cars would be broken into because there was a
    23     large gathering in the Grove.
    24                      And the situation was when the bars
    25     let out at closing time, there was some kind of



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 33 of 52 PageID #:
                                    2485
                                MARK WEST 1/4/2019
                                                                         Page 33


     1     disturbance and about approximately a hundred
     2     people wound up in the middle of the intersection
     3     of Sarah and Manchester.
     4              Q       Did you respond to that scene?
     5              A       And, yeah, it didn't even come across
     6     the radio.     I just happened to turn and drove up on
     7     it.    And it wasn't a planned protest.            It was more
     8     or less a scuffle in the middle of the street
     9     involving about a hundred people and I -- I would
    10     like to think that I used common sense approach --
    11              Q       What, if anything, did you do with
    12     regard to the crowd control?
    13              A       Instead of, you know, yelling on the
    14     radio that I had a large crowd and then officers
    15     start responding, then we got the risk of somebody
    16     being injured in an auto incident, I hit the air
    17     horn a couple times to let them know, give them
    18     basically a verbal without me saying anything, a
    19     presence that the police are here, which about 10
    20     or 15 people went back up on the sidewalks.
    21                      And then I, you know, I had the
    22     lights on, I got on the microphone and I said, hey,
    23     this is an unlawful assembly, you know, St. Louis
    24     police department requests you move back up on the
    25     sidewalk, which 10 or 15 more people moved up.                 So



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 34 of 52 PageID #:
                                    2486
                                MARK WEST 1/4/2019
                                                                         Page 34


     1     the crowd slowly got smaller.
     2                      Eventually I got out, I told them,
     3     still you have to get out of the street or I'll
     4     call more officers, and a few more people dispersed
     5     up onto the sidewalk and then I made what I
     6     consider common sense decisions.            I got my mace
     7     out.     And instead of just walking up to mace
     8     somebody I made sure I stood there for like ten or
     9     fifteen seconds and I'm shaking my mace, give them
    10     a verbal command if they don't disperse, I'm going
    11     to mace the crowd, which 10 or 15 more people took
    12     that warning and got back up on the sidewalk.
    13                      So I started with a crowd of, with
    14     just me and another officer, a crowd of a hundred
    15     people and only two police officers, I was able to
    16     whittle it down, just through the air horn, siren,
    17     and verbal commands and showing them that I did
    18     have mace, down to a crowd of 20 to 25 and at the
    19     end, I -- they weren't a threat to us but I still
    20     had to break them up before it turned into a large
    21     fight.
    22                      So I took the mace, and I didn't
    23     target any one person.         I pointed it up and as I
    24     walked into the crowd, I sprayed mace about ten
    25     feet in the air above everyone's head.              And what



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 35 of 52 PageID #:
                                    2487
                                MARK WEST 1/4/2019
                                                                         Page 35


     1     that does is it disperses, no one will get a direct
     2     effect but as it slowly floats back down to the
     3     ground, if you are close enough, you're going to
     4     smell it, it's going to be like someone blew pepper
     5     in your face and you're going to cough or sneeze.
     6                      And by doing that, I walked through
     7     the crowd and sprayed it above us so that, you
     8     know, I affected myself as much as I affected
     9     anyone else, and then I walked back through and
    10     just that alone, it got everyone to move out of the
    11     street and they all got back on the sidewalk and
    12     went to their cars and wherever else they were
    13     going that night, or in the morning.              It was 3:00
    14     in the morning at that point.
    15              Q       At that point, you considered that
    16     they had dispersed?
    17              A       At that point, yeah, they had
    18     dispersed.     Once they leave the street and they're
    19     all going their separate ways, then they're
    20     dispersed.     And I just sat there for another 15
    21     minutes and monitored them to make sure they didn't
    22     reassemble somewhere else.
    23              Q       And I think during your career as a
    24     police officer you functioned as a, is it a field
    25     training officer?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 36 of 52 PageID #:
                                    2488
                                MARK WEST 1/4/2019
                                                                         Page 36


     1              A       Yes.
     2              Q       What does that involve?
     3              A       Involves getting a recruit out of the
     4     academy and then they ride with me for 75 working
     5     days, and basically get them to the point where I
     6     can pass them and inform the commander that they're
     7     ready to ride by themselves and respond to radio
     8     calls.
     9              Q       Does that call for you to make sure
    10     they're familiar with the department's policies
    11     regarding arrests and use of force?
    12              A       Yes.
    13              Q       And with regard, you're, correct me
    14     if I'm wrong, but you're aware that your deposition
    15     is being given in this case, which is formally
    16     styled Ahmad versus City of St. Louis, involves
    17     claims relating to the various protests and
    18     disturbances in September of 2017?             You're aware
    19     that that's why you're here?
    20              A       Yes.
    21              Q       To what extent, if any, are you aware
    22     of any effort by the police department to inform
    23     officers of the preliminary injunction entered by
    24     the judge in this case?
    25              A       There was a -- I believe the chief at



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 37 of 52 PageID #:
                                    2489
                                MARK WEST 1/4/2019
                                                                          Page 37


     1     the time had sent out an email.
     2              Q       Chief O'Toole?
     3              A       Chief O'Toole.
     4              Q       And you saw that email?
     5              A       Yes.
     6              Q       All right.      Is that, in your
     7     experience, is it normal for the -- for
     8     headquarters to inform officers of any judicial
     9     decision that affects operation?
    10              A       Yes.
    11                      MR. DIERKER:      Mr. Rothert, I pass the
    12     buck back to you.
    13                      MR. ROTHERT:      Okay.
    14                              RE-EXAMINATION
    15     QUESTIONS BY MR. ROTHERT:
    16              Q       Um, back to September 17, 2017, you
    17     were working a 3:00 to 3:00 shift?
    18              A       I believe it was 3 p.m. to 3 a.m.,
    19     yes.
    20              Q       Okay.    So you would have gotten off
    21     work on September 18 at 3 a.m.?
    22              A       If we got off on time.
    23              Q       Okay.    Maybe later?
    24              A       Possibly later.
    25              Q       All right.      And looking at Exhibit 2



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 38 of 52 PageID #:
                                    2490
                                MARK WEST 1/4/2019
                                                                         Page 38


     1     again, this is -- is that your -- I don't know the
     2     right word, I think it's avatar.            Is this your
     3     Facebook image you had on that account?
     4               A      It was, yes.
     5               Q      So this Facebook posting at 1:47 a.m.
     6     on the 18th would have been while you were on duty?
     7               A      Yeah, that's probably when it came
     8     into my feed.      My Facebook feed.
     9               Q      The Peabody Coal protest that you
    10     referenced, what's -- which streets did you, or did
    11     the police department or the city block off for
    12     those protests?
    13               A      Well, we escorted -- we gave them a
    14     police escort so they didn't get run over by any
    15     cars crossing, and that would have been from City
    16     Hall all the way down to the street which would --
    17     is east of the Peabody headquarters.              And I think
    18     that is 8th or 9th Street that they're on.
    19               Q      Okay.    And it would have been on
    20     Market?
    21               A      At the corner of Market, yes.            Or is
    22     it -- yeah, I think it's the corner of Market, yes.
    23     Market -- the building takes up like the block from
    24     Market to Chestnut.
    25               Q      Okay.    I can see it.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 39 of 52 PageID #:
                                    2491
                                MARK WEST 1/4/2019
                                                                         Page 39


     1              A       Okay.
     2              Q       But what street were folks marching
     3     on?
     4              A       They marched down Market and then
     5     they turned on the side street, which was 8th or
     6     9th, and we had that blocked off for them so they
     7     could protest.
     8              Q       All right.      So that march technically
     9     violated the ordinance by -- because vehicles
    10     couldn't use that street at the time because of the
    11     protest; right?
    12              A       Vehicles would have been delayed by a
    13     minute or two.       But if you coordinate with us, we
    14     were happy to give you that, that freedom.
    15              Q       And do you know what the process is?
    16     Is there an established process for coordinating
    17     with the police department, if you know?
    18              A       I don't know the exact.          You would
    19     have -- I would imagine that you would contact City
    20     Hall and the headquarters which would be the
    21     chief's office.
    22              Q       Then you mentioned the protest at the
    23     Grove and that you told people there that they were
    24     an unlawful assembly.         What do you mean by unlawful
    25     assembly?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 40 of 52 PageID #:
                                    2492
                                MARK WEST 1/4/2019
                                                                         Page 40


     1              A       In that incidence, it's approximately
     2     a hundred people so I can't physically count each
     3     one and they were in the middle of the
     4     intersection.      So any traffic that was going east
     5     or west on Manchester or north or south on Sarah
     6     would not have been able to go through the
     7     intersection.
     8              Q       And was there any force or violence
     9     being used by any of those folks?
    10              A       Well, there was pushing and shoving
    11     against each other in there but we waited around,
    12     no one reported any assaults to us.             And no one
    13     attempted to assault us while we were there.
    14              Q       Do you -- what year was that in the
    15     Grove, do you think?         Within a year or two.
    16              A       Yeah, let me guess.        Captain
    17     Swiderski was the captain and I think he's been
    18     retired three or four years, so let's take a shot
    19     at 2014?
    20              Q       Okay.    Somewhere around 2014?
    21              A       Maybe.
    22              Q       Okay.    And when you say you had mace,
    23     is that -- are you using that -- is that pepper
    24     spray, same thing as pepper spray?
    25              A       Yeah.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 41 of 52 PageID #:
                                    2493
                                MARK WEST 1/4/2019
                                                                          Page 41


     1              Q       And what kind of delivery device are
     2     you issued?
     3              A       It's a small, probably six ounce,
     4     handheld can.
     5              Q       Are you familiar with some people in
     6     the police department having more like foggers that
     7     can --
     8              A       I think the CDT team has foggers.
     9              Q       You do not?
    10              A       No, just normal officers don't have
    11     that.
    12              Q       And finally a couple questions about
    13     the email from Chief O'Toole about the preliminary
    14     injunction in this case.          Does -- do you have a --
    15     does that go to your, like a police department
    16     issued email address?
    17              A       Yes.
    18              Q       Does every police officer have one?
    19              A       Yes.
    20              Q       And other than the email from the
    21     then chief, did you receive any other education or
    22     information about the preliminary injunction in
    23     this case?
    24              A       No, they would have copied it and
    25     placed it in the email for everyone to review.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 42 of 52 PageID #:
                                    2494
                                MARK WEST 1/4/2019
                                                                         Page 42


     1              Q       And as best you can remember, was
     2     this -- did it explain what the preliminary
     3     injunction was?       Or what did it say?
     4              A       I think it was actually a copy of the
     5     injunction from the judge.          But I haven't read it
     6     in over a year, so.
     7              Q       But you did read it at the time?
     8              A       At the time, yes.
     9              Q       Do you know approximately when that
    10     would have come, what month?           Or --
    11              A       I know it would have been after the
    12     17th.
    13                      MR. ROTHERT:      Okay.    That's all I
    14     have.
    15                      MR. DIERKER:      I -- as a veteran
    16     witness, officer, you -- I -- Mr. Rothert is
    17     reeducating me at what I'm supposed to do in
    18     depositions.      But you have the right to read the
    19     deposition and make corrections and sign it, or you
    20     can waive signature and rely on --
    21                      THE WITNESS:      I'll waive signature at
    22     this time.
    23                      MR. DIERKER:      We're happy to waive.
    24                      MR. ROTHERT:      Okay.    Thank you.
    25     That's it.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 43 of 52 PageID #:
                                    2495
                                MARK WEST 1/4/2019
                                                                         Page 43


     1                      (Wherein, the taking of the instant
     2     deposition ceased at 11:12 a.m.)
     3                      (By agreement between Counsel and
     4     with the consent of the witness, the signature is
     5     expressly waived.)
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 44 of 52 PageID #:
                                    2496
                                MARK WEST 1/4/2019
                                                                         Page 44


     1                       CERTIFICATE OF REPORTER
     2
     3                      I, TARA SCHWAKE, a Registered
     4     Professional Reporter and Notary Public within and
     5     for the State of Missouri, do hereby certify that
     6     the witness whose testimony appears in the
     7     foregoing deposition was duly sworn by me; that the
     8     testimony of said witness was taken by me to the
     9     best of my ability and thereafter reduced to
    10     typewriting under my direction; that I am neither
    11     counsel for, related to, nor employed by any of the
    12     parties to the action in which this deposition was
    13     taken, and further that I am not a relative or
    14     employee of any attorney or counsel employed by the
    15     parties thereto, nor financially or otherwise
    16     interested in the outcome of the action.
    17
    18
    19                                _________________________
    20                                Notary Public in and for
    21                                The State of Missouri
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 45 of 52 PageID #:
                                    2497
                                MARK WEST 1/4/2019

            A         answered 27:2       Avenue 18:18,19 broken 22:17         3:20,20 5:4
   a.m 5:13 21:4      Anthony 4:7           20:2            23:10 24:7,7,9 certify 44:5
     37:18,21 38:5    APPEARANC ...       aware 36:14,18    24:9,19 25:1     chanted 31:12
     43:2               4:1                 36:21           32:4,22          characterize
   ability 8:12,17    appears 44:6                         buck 37:12          29:19
                      approach 33:10              B        building 20:25 Chestnut 23:18
     44:9
   able 34:15 40:6    approximate         B 18:12           38:23              38:24
   academy 10:9         6:12              Bachelor's 9:15 buildings 18:21 chief 22:5,7,9
     10:11,12,13,17   approximately         9:17,21,23     bullhorns 31:12     23:2 29:23
     36:4               9:2 33:1 40:1       10:5           business 9:16       30:6 36:25
   account 38:3         42:9              back 23:20,21     9:18               37:2,3 41:13,21
   achieve 12:22      area 15:1 21:14       24:11 25:6,7   businesses        chief's 39:21
   ACLU 4:3             21:16,17,21         27:14 30:21     32:2             Chippewa
   acting 23:2          23:16 24:3          33:20,24                           13:20
                      arguments 31:2        34:12 35:2,9           C         circle 17:21
   action 44:12,16
   active 6:9 12:17   Army 11:17,19         35:11 37:12,16 call 15:2 21:8,14 circumstances
     12:21,23 13:3      12:15,16          bars 32:24        29:17 30:6         13:2,5
   activity 14:25     arothert@aclu ...   basically 30:24   34:4 36:9        citizen 7:4
   added 19:15          4:8                 32:9 33:18     called 13:22      city 1:8 3:8,16,17
     28:25            arrest 31:23          36:5            14:4,13,15         4:11 5:22 7:5
   additional 15:3      32:9              BEHALF 1:18       15:23 16:3,7,8     7:10,18 13:19
   address 24:9       arrested 31:15      believe 13:16     16:20,25           15:25 16:4
     24:10 41:16        32:12               22:9 27:24      20:21 21:2,10      26:3 29:15
   affect 8:12,17     arrests 36:11         36:25 37:18     21:21 24:14        30:2,5,11,13
   afternoon 3:15     arrived 22:12       believes 14:11    25:9               30:25 31:5
   age 5:9            asked 26:1          best 42:1 44:9   calls 16:8 36:8     36:16 38:11,15
   ago 5:20 16:5        32:20             beyond 9:23      captain 32:19       39:19
     32:19            asking 27:3           9:25,25 10:6    40:16,17         city's 30:8
   agree 29:19        assault 40:13         23:9           car 32:20         civil 7:5 13:23
   AGREED 5:1         assaulted 32:5      blew 35:4        career 35:23        13:25 14:6,12
   agreement          assaults 40:12      block 23:18      Carolyn 18:12       15:4,7,14,16,19
     43:3             assembly 33:23        31:21 38:11,23 cars 32:22          15:23,24 16:4
   Ahmad 1:5 3:5        39:24,25          blocked 31:4,7    35:12 38:15        17:1
     36:16            assigned 18:21        31:8 39:6      case 1:7 3:7      claims 36:17
   air 33:16 34:16    Associate 10:2      blocking 26:15    5:21 6:22 7:3 Clark 16:9 20:21
     34:25            Associate's           27:8,14         7:13 36:15,24      20:23 21:2,11
   AL 1:5 3:5           10:4              Blocks 27:6       41:14,23           21:12 22:2,12
   Alaris 4:20        assume 7:21         bond 31:16       cases 6:25          29:18
   alcohol 8:11         18:19 19:23       born 9:5         caused 23:11      close 15:13 35:3
   Amendment          attached 2:17       bounds 13:20     CCR 4:19          closing 32:25
     27:11 29:11      attempted           break 8:4,7      CDT 2:11,12       coal 30:22,22
     31:25              40:13               34:20           14:10 17:10        32:4 38:9
   amount 26:18       attorney 44:14      breaks 8:6        19:16,25 41:8    collected 24:18
     26:23            attorneys 5:20      briefing 22:13   ceased 43:2         24:23
   answer 7:22        authority 21:25       22:21          CERTIFICATE       college 13:4
     8:7              auto 33:16          Broadway          44:1             Colonel 23:7
                      avatar 38:2           23:19          Certified 3:19      28:2


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 46 of 52 PageID #:
                                    2498
                                MARK WEST 1/4/2019

   come 22:25        counsel 5:2,2      department            13:6                 38:17 40:4
    31:3 33:5          30:7 43:3          10:21,23 11:15    disobedience         eastbound
    42:10              44:11,14           11:22 13:12         13:23 14:1,6,12      23:19
   command 34:10     Counselor 3:17       14:11,14 15:12      15:5,7,15,16,19    EASTERN 1:2,3
   commander           4:11 21:5          20:19 28:3          15:23,24 16:4        3:2,3
    15:1,2 36:6      count 40:2           29:15,21,24         17:1               Ed 18:8
   commands          County 8:24 9:1      30:24 33:24       disperse 34:10       Eddie 18:8
    31:18,21 34:17     13:20              36:22 38:11       dispersed 34:4       education 9:13
   commenced         couple 33:17         39:17 41:6,15       35:16,18,20          9:25 10:6
    5:13               41:12            department's        disperses 35:1         41:21
   comment 28:23     court 1:1 3:1,20     31:24 36:10       district 1:1,2 3:1   effect 35:2
   common 27:16        4:18 6:16 7:6    deploy 30:12          3:2 13:13,15,18    effort 36:22
    33:10 34:6         7:22 17:4 19:7   deployment            15:1 18:22         eight 3:14 9:2
   community         crew 30:5,10         14:4,15,16,20       20:3 25:7          either 31:6
    32:2             criminal 10:2        15:8 29:18          30:7,9 32:20       email 28:21 37:1
   companies 12:9      14:24            deposed 5:23        districts 22:2         37:4 41:13,16
   Company 12:4      crossing 38:15       6:8,12            disturbance            41:20,25
   complies 18:5     crowd 32:15        deposition 1:17       33:1               employed 10:19
   concerned           33:12,14 34:1      3:12 5:3,13       disturbances           10:22 11:16
    29:21              34:11,13,14,18     8:21 28:11          36:18                44:11,14
   conditions 8:16     34:24 35:7         36:14 42:19       DIVISION 1:3         employee 44:14
   consent 43:4      CRR 4:19             43:2 44:7,12        3:3                employment
   consider 34:6     Cruiser 22:1,4     depositions         document               7:17 11:14,18
   considered        CSR 4:19             42:18               22:17 23:10        enforcing 26:8
    30:4 35:15       current 10:25      describe 13:17        25:4                 30:16,19
   constitutes         13:10              32:17             documentation        entered 36:23
    26:12            currently 10:19    described             24:14              entertainment
   consumed 8:11                          32:10             documented             18:18 20:2
   contact 39:19            D           DESCRIPTION           24:24              entire 30:7
   control 33:12     D 2:1                2:10              doing 23:14          escort 38:14
   coordinate        damage 22:18       designated            35:6               escorted 31:7
    39:13             23:11 25:5          31:14             downtown               38:13
   coordinated       date 17:7          detective 11:5,6      18:20 20:5         established
    30:24            day 3:13,16          11:7,10           dozen 6:19             39:16
   coordinating       16:13,18 21:1     device 41:1         drove 23:18          estimate 15:13
    39:16             25:12             Dierker 2:6 4:15      33:6               ET 1:5 3:5
   copied 29:2       days 36:5            6:9 7:12 17:8     drugs 8:11           evening 23:15
    41:24            decision 37:9        17:25 19:9        duly 44:7              25:24
   copy 17:8 19:10   decisions 34:6       28:10 37:11       duties 13:10         event 21:20
    29:2,3 42:4      defendant 1:9        42:15,23            23:12                29:20
   corner 17:7        3:9 4:10 5:3      dierkerr@stlo ...   duty 12:17,21,23     Eventually 34:2
    38:21,22          6:23 7:1,8,18       4:16                13:3 38:6          everybody
   correct 20:21     Degree 9:15,18     direct 35:1                                11:24 29:11
    36:13             9:21,24 10:2,4    direction 44:10             E            everyone's
   corrections        10:5              directions 26:2     E 2:1 4:7              34:25
    42:19            delayed 39:12      directly 25:24      earlier 20:20        exact 39:18
   cough 35:5        delivery 41:1      discharge 13:3      east 23:17,23        exactly 29:1


                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                          Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 47 of 52 PageID #:
                                    2499
                                MARK WEST 1/4/2019

   Examination          31:25              26:17,18,22       hand 17:5,21          17:3 19:6
    2:6,6 5:14        five 6:2 12:11       26:24 31:18,21    handed 17:7        IL 3:20
    28:9                32:19              33:17 34:9        handheld 41:4      illegal 26:13
   examined 3:13      floats 35:2          39:14             Handing 19:8       image 38:3
    5:10              flow 26:16         given 19:9          handled 30:8       imagine 20:7
   Exhibit 2:11,12      30:14              22:13,16 23:11    handling 16:7         39:19
    17:3,6,22 18:7    flower 24:9          23:16 36:15       hang 18:22         impact 30:1
    19:4,6,9 28:11    flowerpots 24:8    go 13:4 22:16       happened           impeding 26:12
    37:25             foggers 41:6,8       23:10 27:14         22:19 25:16         30:14
   Exhibits 2:9,17    folks 39:2 40:9      40:6 41:15          33:6             incidence 40:1
   experience         follows 5:11       going 14:11 17:5    happening          incident 30:10
    30:15,18 32:14    foot 27:19           17:21 18:18         21:12 25:9          33:16
    37:7              force 36:11 40:8     22:16 23:9,23     happy 39:14        incidents 14:10
   explain 42:2       foregoing 44:7       23:25 25:4          42:23            indicated 28:12
   express 29:8       forenoon 3:15        31:15,16,19,20    hard 18:9          indicative 29:13
   expression         formally 36:15       31:20,22          head 34:25         individual 29:8
    27:11             forth 27:14          34:10 35:3,4,5    headquarters       info 24:7
   expressly 5:6      forwarded 20:11      35:13,19 40:4       16:10 20:24      inform 36:6,22
    43:5              found 22:17        Gonzalez 18:8         37:8 38:17          37:8
   extent 36:21         24:6             Good 5:16             39:20            information
                      FOUNDATION         gotten 37:20        health 8:16           21:24 22:16
            F           4:3              graduate 9:7,11     hear 25:9             41:22
   face  35:5         four 12:11 32:18     10:8,16           heard 25:8,11,13   informed 31:13
   Facebook 2:13        40:18            graduated 10:3        29:22            injunction
      18:24 19:1,2,10 frame 14:19 21:5     10:14             hey 24:18 31:14       36:23 41:14
      20:10,13 28:14 free 27:11 32:1     greeting 20:4         31:19 33:22         41:22 42:3,5
      28:15,21 29:6 freedom 39:14        ground 35:3         Hi-Tech 12:4       injured 33:16
      38:3,5,8        freely 27:20       group 22:21,22      high 9:7,10,14     instant 43:1
   fall 29:10           32:3               23:3 26:14,21       9:25 10:6        instructions
   familiar 26:3      front 16:10          30:20               11:20,21            22:3 23:12
      27:22 36:10       24:10 31:8       Grove 32:15,23      highest 12:25      interactions
      41:5            functioned           39:23 40:15       hit 29:2 33:16        25:23,23
   far 29:20            35:24            guard 30:5          hope 8:5           interested
   feed 19:18 20:13 further 22:3         guess 7:11 14:22    horn 33:17            44:16
      28:21 38:8,8      44:13              16:5,8 21:14        34:16            interfering 26:4
   feet 27:18                              21:24 23:18       hotspot 14:24         26:12
      34:25                   G            24:11 27:16       hours 3:14         interim 22:9
   field 35:24        gathering            40:16               22:15            intersection
   fifteen 34:9         32:23            guessing 6:14       Howard 22:23          33:2 40:4,7
   Fifty-one 9:4      GCI 12:4,6           14:18 21:4,7,19     23:5             involve 36:2
   fight 34:21        Genevieve          guys 15:20,21       Hudson 12:3        involved 25:18
   finally 41:12        8:24 9:1,10        31:17,22          hundred 21:18      involves 36:3
   financially        gentleman                                33:1,9 34:14        36:16
      44:15             27:23                    H             40:2             involving 30:14
   fine 21:6 31:23    getting 28:21      half 16:5 29:24                           30:20 33:9
   finish 16:22         36:3             Hall 3:17 31:5               I         issued 41:2,16
   First 27:11 29:11 give 21:5 22:21      38:16 39:20        identification     It'd 28:21


                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 48 of 52 PageID #:
                                    2500
                                MARK WEST 1/4/2019

            J        lefts 23:20          manner 32:10       monitored        occur 32:9
   January 1:19      let's 40:18          march 39:8          35:21           odd 30:6
     3:14 10:24 11:3 letter 18:4          marched 39:4       month 42:10      odd-numbered
     11:23           letting 31:16        marching 39:2      morning 5:16       22:1
   job 12:2 26:7     Leyshock 23:7        mark 1:17 2:5       24:12 32:21     office 3:16 4:11
   jobs 11:23,25     lieutenant 13:1       3:12 5:8,18        35:13,14          12:3 39:21
     12:12              23:6 28:2          19:4              move 26:19       officer 6:10 11:1
   judge 36:24       lieutenants          marked 17:3,6       27:20 31:17       11:2,11 13:11
     42:5               22:24              18:6 19:6,9        31:22 32:3,11     24:25 26:8
   judicial 37:8     lights 33:22         marker 18:1         33:24 35:10       34:14 35:24
   justice 10:3      listed 12:9          Market 3:17 4:12   moved 33:25        35:25 41:18
                     Litigation 4:20       23:17 24:2        mystery 28:14      42:16
           K         little 11:24 28:12    31:5,7 38:20                       officers 15:10
   kettle 25:9,11,15 live 8:23             38:21,22,23               N          21:16,19,22
   kind 14:12,22     lived 8:25            38:24 39:4        N 2:1              22:1,11 23:24
     22:18,21        location 23:8        Marshals 12:3      N-o-c-h-a-r-i-o    24:1 29:8
     32:25 41:1         29:25             mean 20:16           27:23            30:9,12 33:14
   Kingshighway      long 8:5,25           39:24             name 5:17          34:4,15 36:23
     13:21              10:22 13:14       meant 19:24        name's 5:19        37:8 41:10
   know 5:25 6:1        15:4               20:4                7:14           official 29:14
     6:25 7:7,15,19  looked    22:18      media 25:12        named 7:10,12    oh 6:21 7:14
     7:21 14:6 15:6 looking 37:25          31:2              need 8:6           16:23 17:23
     15:8,9,10,14    looks 17:10          medications        neither 44:10    okay 6:8,16 7:7
     16:3 18:15,25      18:20              8:10              never 18:21        7:14,17 10:4
     19:17,19,22,24 lot 6:8 14:25         mentioned            25:11,12 29:22   11:7,18 12:12
     20:14 21:1 23:1 Louis 1:8 3:8,16      39:22             night 16:6 23:12   16:14,23 17:11
     24:16,16,25        3:18 4:5,13,22    Meramec 10:3,5       25:10,16 35:13   17:20 18:6
     25:14 26:1,19      10:12,20,23       met 5:19           Nochario 27:23     19:20 25:14
     27:12 28:4,5,6     11:15,22 13:11    Metropolitan       normal 37:7        28:23 29:4
     29:3 30:23         13:20 14:14        10:20,23 11:15      41:10            31:23 37:13
     31:16,18 33:13     15:11 29:15        11:22 13:11       north 4:21 23:17   37:20,23
     33:17,21,23        33:23 36:16        14:14 15:11         40:5             38:19,25 39:1
     35:8 38:1                            microphone         north/south        40:20,22
     39:15,17,18               M           33:22               23:25            42:13,24
     42:9,11         mace 34:6,7,9        middle 16:17       Notary 3:21 5:4 old 9:3 16:10
                        34:11,18,22,24     31:25 32:8          44:4,20          20:24 28:14
            L           40:22              33:2,8 40:3       notes 24:11      Olive 4:4
   language 19:15    Macklind    13:21    miners 30:22       number 6:12      Once 35:18
   large 30:20       main 12:7            minute 39:13         28:12 30:6     one-on-one
     32:15,23        major 22:23          minutes 35:21                         25:22
     33:14 34:20        23:5 30:10                                   O
                                          Missouri 1:2,8                      one-way 23:22
   largely 28:14     MALEEHA 1:5           3:2,8,18,22       o'clock 3:14,15  ones 12:7
   lawful 5:9           3:5                4:3,5,13,22         32:21          operation 37:9
   lawsuits 7:17     management            44:5,21           O'Toole 22:10    operations
   leave 27:15,19       9:16,18,24        MO 3:21              23:2 37:2,3      29:20
     35:18           Manchester           Mobile 14:23         41:13          opinion 29:12
   left 23:20 30:7      33:3 40:5         moment 5:20        occupied 32:8      32:6


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 49 of 52 PageID #:
                                    2501
                                MARK WEST 1/4/2019

   orchestrated       34:11,15 39:23    policing 30:2          30:3,21,25     recall 21:17
     31:19            40:2 41:5         political 32:6         31:1,10,19 33:7receive 9:17,20
   order 26:24      pepper 35:4         pop 19:18              38:9 39:7,11     41:21
   orders 26:25       40:23,24          popped 28:17           39:22          received 15:15
   ordinance        person 18:4,6,9       28:19,20           protester 25:25    15:18
     30:19 39:9       23:5 24:24        population           protesters 2:13  recognize 17:9
   ordinances         26:14,17 34:23      30:8                 19:16,25 20:5    17:16,18,22
     26:4,9 30:14   personal 30:15      portion 13:19          20:18 21:13      18:14 28:18
     30:16          phonetic 18:12      position 10:25         25:24 28:24    record 5:17 18:2
   ounce 41:3       photo 18:10           11:5 29:14           29:9 32:8,9      28:13
   outcome 44:16    photograph 2:11     positions 11:3       protesting       recruit 36:3
   outside 7:17       17:9,12,17        possibly 22:19         30:22          reduced 44:9
                      28:24               37:24              protests 15:24   reeducating
           P        photographs         post 18:23             16:4 23:11       42:17
   p.m 21:3,8,11      17:17               29:13                36:17 38:12    referenced
     37:18          physically 40:2     posted 19:20         Public 3:21 5:4    38:10
   page 2:3,10      picture 18:16,23      31:15                44:4,20        refuse 31:22
     18:24 19:11      20:7,12 28:18     posting 2:13         pulled 7:4       refused 26:24
     28:16 29:6     Pine 23:21            19:10 20:9         pushing 40:10      32:11
   part 2:11 5:10   placed 41:25          38:5               put 18:3,12      regard 28:11
     13:22,25 14:3 plaintiffs 1:6,18    pot 24:10                               29:17 30:13,19
     15:14,22 17:10   2:4 3:6 4:2       preliminary                  Q          32:7 33:12
     20:9 26:7        5:2,10,21           36:23 41:13        question 7:25      36:13
   participating    planned 33:7          41:22 42:2           8:8            regarding 26:4
     21:17          please 5:17 8:1     prepare 8:20         questions 5:15     36:11
   parties 44:12,15   19:5              presence 33:19         28:8,10 37:15 Registered 3:18
   pass 36:6 37:11 point 32:15          pretty 22:24           41:12            44:3
   patrol 13:13,15    35:14,15,17       prevail 27:17                         related 11:25
     15:3                                                            R
                      36:5              previously 6:17                         44:11
   patrolled 24:4   pointed 34:23       Prior 11:14,18       radio 16:8 21:25 relating 36:17
   Paul 27:23       police 10:9,11,12   probably 7:9           33:6,14 36:7   relative 44:13
   Peabody 30:22      10:13,20,23         12:6,11 16:12      rank 10:25 11:12 released 25:6
     31:8 32:4 38:9   11:1,2,11,15,22     20:11 21:4,7,18      12:21,25       rely 42:20
     38:17            11:25 13:11,12      22:14 32:18        ranks 11:4       remaining 22:1
   peaceful 27:10     14:11,14 15:10      38:7 41:3          Rapid 14:4,15,16   29:24 30:9
     31:1             15:11 16:10       process 39:15          14:20 15:8     remember 8:17
   peacefully 31:9    20:18,24 21:16      39:16              Re-Examinati ...   16:15 19:24
   pedestrian         21:18,22 22:5     produced 3:13          2:7 37:14        22:23 23:4,5
     26:4,12 27:4     22:7 26:7           5:9                read 42:5,7,18     42:1
   pen 17:21          28:3 29:8,14      Professional         ready 36:7       repeat 12:5
   pending 8:8        29:21 31:24         3:19 44:4          Realtime 3:19    Rephrase 8:3
     22:2,3           33:19,24          Promoted 13:1          5:4            replace 15:8
   people 17:16       34:15 35:24       protect 31:25        reasonable       replacement
     26:15,21 27:19   36:22 38:11,14      32:2                 26:17,18,22      14:23
     28:19 30:20      39:17 41:6,15     protest 14:12          27:20          report 22:2
     31:14 33:2,9     41:18               17:1 20:21 21:11   reassemble         24:12,25
     33:20,25 34:4 policies 36:10         22:19 27:10,12       35:22          reported 40:12


                               ALARIS LITIGATION SERVICES
  www.alaris.us                   Phone: 1.800.280.3376                          Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 50 of 52 PageID #:
                                    2502
                                MARK WEST 1/4/2019

   reporter 3:19,19   RPR 4:19          serve 32:3           33:15 34:8         23:25 24:5
     3:20,21 4:18     run 38:14         Services 4:20      south 24:1 40:5      27:3 38:10
     5:5 7:22 17:4                      shaking 34:9       Southern 13:19     stripes 18:11
     19:7 44:1,4               S        shift 37:17        Sovereign 7:4      stuff 11:25 20:7
   representative     safely 30:5       shifts 16:17       speak 22:20        styled 36:16
     29:23            Sarah 33:3        shootings 14:25      23:3 28:22       sued 7:5
   representing         40:5            Shorthand 3:20     specifically       Suite 4:4
     5:21             sarcasm 20:8,9 shot 40:18              15:20 32:7       Sunday 16:14
   requesting           20:15,17        shoving 40:10      speech 27:12       supposed 42:17
     32:10            sat 35:20         show 17:24           32:1             sure 7:22 26:25
   requests 33:24     save 29:3           29:24            spray 40:24,24       32:21 34:8
   Reserve 14:23      saw 18:25 19:12 showed 23:7          sprayed 34:24        35:21 36:9
     16:9               23:23 25:5      showing 34:17        35:7             suspect 26:24
   Reserves 12:18       37:4            shown 23:6         squad 15:3         Swiderski 40:17
     12:20,24 13:6    saying 27:1       side 11:23,24      St 1:8 3:8,16,17   sworn 3:13 5:9
   respond 14:10        33:18             12:1,12 39:5       4:5,13,22          44:7
     15:24 16:3,25    says 18:17 19:21 sidewalk 26:20        10:12,20,23
     33:4 36:7          20:1,1            27:6,9,13          11:14,22 13:11             T
   responding         scene 33:4          31:12 33:25        13:20 14:14      take 8:4 16:16
     16:9 33:15       school 9:7,10,14    34:5,12 35:11      15:11 29:15        17:14 20:12
   rest 18:13 30:2      10:1,6 11:20,21 sidewalk's           33:23 36:16        28:17 29:13
     30:5             Schwake 3:18        27:18            staff 12:23          40:18
   retired 18:9         4:19 5:4 44:3 sidewalks 27:4       staging 21:14,15   taken 1:18 5:3
     28:2,4 40:18     scuffle 33:8        33:20              21:17,21 22:12     8:10 18:16
   retiring 13:8      seconds 34:9      sign 20:1 42:19      23:3               44:8,13
   review 41:25       section 27:19     signature 5:6      standing 22:25     takes 38:23
   reword 8:2         sectioned 31:9      42:20,21 43:4    start 33:15        talking 25:15,15
   ride 36:4,7        security 11:25    similar 7:3        started 34:13      Tara 3:18 4:19
   right 9:23 10:8      12:3,4,4,6      sir 6:15           state 3:22 5:17      5:3 44:3
     19:2,14 21:15    see 24:3,15,19    siren 34:16          28:13 44:5,21    target 34:23
     27:10,11,12,22     38:25           sit 31:20          stated 28:15       team 2:11 13:23
     29:7,8,11 32:1   seeing 23:23      situation 32:24    STATES 1:1 3:1       14:1,7 15:5,7,15
     32:3 37:6,25     seen 17:11 31:2   six 3:15 31:14     Ste 8:24,25          15:16,23 17:10
     38:2 39:8,11     select 15:20        41:3               9:10               19:25 24:14
     42:18            sense 27:16       skeleton 30:5      STIPULATED           41:8
   risk 33:15           33:10 34:6        30:10              5:1              technically 39:8
   riverfront 13:20   sent 19:17,18,19 SLMPD 2:12          stood 16:9         tell 8:1 16:18
   Robert 4:15          20:6,15 28:20     19:16,25           22:14 34:8         18:10,15 23:1
   Room 4:12            29:3 37:1       slowly 34:1 35:2   street 3:17 4:4    ten 6:4 27:18
   Rothert 2:6,7      separate 35:19 small 41:3              4:12,21 26:15      34:8,24
     4:7 5:15,19      September         smaller 34:1         26:19,23 31:4    term 25:12
     6:11 7:16 17:5     16:11,24 19:21 smell 35:4            31:6,17,20       testified 5:10
     18:3 19:4,8        19:22 29:19     sneeze 35:5          32:8 33:8          6:16,22 7:20
     28:7 37:11,13      36:18 37:16,21 somebody              34:3 35:11,18      20:20
     37:15 42:13,16   sergeant 12:23      14:25 20:14        38:16,18 39:2    testify 8:14,18
     42:24              18:11,12          22:25 24:11,18     39:5,10          testimony 44:6
   roughly 13:21      series 26:25        24:23 28:19      streets 23:22        44:8


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                    Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 51 of 52 PageID #:
                                    2503
                                MARK WEST 1/4/2019

   Thank 18:17         transcripts@a ...   various 36:17 9:24 10:5                 Y
     20:1 42:24          4:25              vehicles 39:9welcome 7:16       yeah 24:5,20
   thereto 44:15       try 8:1               39:12       20:18              24:22 27:7
   thing 26:22         Tucker 23:16        vehicular 26:5
                                                        welcomes 2:12       29:10,22 33:5
     40:24               23:22 24:1        verbal 33:18  19:16,25           35:17 38:7,22
   things 8:17         turn 33:6             34:10,17   welcoming           40:16,25
   think 7:2 14:17     turned 24:10,13     verbally 7:22 28:24             year 9:11,20
     14:18 16:12         31:8 34:20        versus 36:16 went 23:17 24:5     16:5 28:5
     17:13,18,23         39:5              veteran 42:15 24:24 25:6,7       40:14,15 42:6
     18:8,11,13,25     twenty 6:6 13:7     views 29:9 31:2
                                                         33:20 35:12       years 9:2 11:7
     20:17,18 21:3     two 12:8,13         violated 39:9weren't 34:19       12:8,11,13,16
     22:2 23:7,21        14:17 17:19,22    violence 40:8west 1:17 2:5       13:7 14:17 26:8
     24:5 26:14,16       22:15 23:20       Virginia 30:233:12 5:8,16,18     29:22 30:21
     27:16 29:1,7        28:18 34:15       visiting 18:1723:23 24:1         32:19 40:18
     29:18 33:10         39:13 40:15         20:2        30:23 40:5        yelling 33:13
     35:23 38:2,17     two-man 32:20       vs 1:7 3:7   whittle 34:16      younger 15:21
     38:22 40:15       typewriting 5:5                  wide 27:18,19
     40:17 41:8          44:10                 W        Wiener 18:12              Z
     42:4                               waited 40:11    wind 23:14         zigzagged
   threat 34:19                 U       waiting 22:15   window 24:7,9        23:22
   three 27:19         Um 37:16          22:25          windows 22:17
     30:9 40:18        unclear 28:12    waive 42:20,21   23:10 25:1               0
   time 8:5 11:21      understand        42:23           32:4
     14:19 16:2,19       7:25           waived 5:7 43:5 witness 3:12                 1
     16:25 21:1,5      understanding walk 27:9           5:6 18:5 42:16    1 2:11 17:3,6,22
     22:6,8 26:18        14:9 26:11     walked 31:4,11   42:21 43:4           18:7 22:1,4
     26:23 32:1,25       27:5            34:24 35:6,9    44:6,8            1-800-280-D ...
     37:1,22 39:10     understood       walking 34:7    WITNESSES             4:24
     42:7,8,22           27:1           want 17:25       2:2,3             1,100 15:13
   times 5:25 6:2      uniform 16:7      27:13,17       word 16:16 25:11   1/4/19 17:7
     6:12,20 7:20      uniformed 13:13 wanted 13:4       38:2              1:47 38:5
     11:6 33:17          13:14           30:25          work 27:15         10 21:8,11 33:19
   today 8:14          unit 14:4,15,16  warning 34:12    32:20 37:21          33:25 34:11
   today's 8:21          14:17,21,23,23 Washington      worked 12:1,9      10:20 5:13
     17:6                15:2,8,21       18:18,19 20:2   12:10,12          11 11:9
   told 23:9 34:2      UNITED 1:1 3:1   wasn't 25:2     working 21:3       11:12 43:2
     39:23             University 9:19   33:7            36:4 37:17        1130 4:4
   Tony 5:19             9:24 10:6      way 21:23 23:19 works 11:24        11th 4:21
   top 19:15 28:23     unlawful 33:23    23:21 25:18    wouldn't 30:11     12 11:9
   traffic 26:5,13       39:24,24        26:13 29:14    wound 20:13        12-hour 16:17
     26:16 27:4        unusual 21:20     32:6 38:16      33:2              1200 3:17 4:12
     30:14 31:21         21:23 29:20    ways 35:19      write 24:8,21         16:9 20:21,23
     40:4              use 36:11 39:10 we're 31:16,16   wrong 36:14           21:2,10,12
   training 15:16,19   Usually 15:21     31:19,20,20,21 wrote 24:12,25        22:2,12 29:18
     35:25             utilize 19:2      42:23                                31:5
   transcribed 5:5                      we've 31:15             X          15 33:20,25
                                V       Webster 9:19,21 X 2:1                 34:11 35:20
   transcript 2:17


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                 Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-19 Filed: 03/29/19 Page: 52 of 52 PageID #:
                                    2504
                                MARK WEST 1/4/2019

   17 2:11 16:11,24   63101 4:5,22
     29:19 37:16      63103 4:13
   17th 16:6 42:12    644-2191 4:23
   18 19:21,22        652-3114 4:6
     37:21
   18th 38:6                   7
   19 2:13            711 4:21
   1967 9:5           75 36:4
   1985 9:12
                              8
   1994 10:18,24
     11:3,15,23       84 12:17
   1st 13:13,15,18    8th 31:6 38:18
                        39:5
           2
                              9
   2 2:12 19:4,6,9
     28:12 37:25      906 4:4
   20 34:18           92 12:17,20
   2000 9:22 11:8     93 10:3
   2005 12:20         98 11:8
   2010 11:9          99 11:8
   2012 14:19         9th 31:6 38:18
   2013 13:16 14:19     39:6
   2014 40:19,20
   2017 16:11 19:22
     36:18 37:16
   2019 1:19 3:14
   25 29:22 34:18
   28 2:6
           3
   3 21:3,3 32:21
     37:18,18,21
   3:00 35:13
     37:17,17
   314 4:6,12,14,23
   37 2:7
           4
   4 1:19
   4:17-CV-2455 ...
     1:7 3:7
   4th 3:13
           5
   5 2:6
         6
   621-3361 4:14

                                   ALARIS LITIGATION SERVICES
  www.alaris.us                       Phone: 1.800.280.3376       Fax: 314.644.1334
